Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 22, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150949                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150949
                                                                    COA: 323819
                                                                    Wayne CC: 96-004081-FC
  DANIEL F. JONES,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 4, 2014
  order of the Court of Appeals is considered and, it appearing to this Court that the case of
  Montgomery v Louisiana, cert gtd __ US __; 135 S. Ct. 1546; 191 L. Ed. 2d 635 (2015), is
  pending before the United States Supreme Court, and that the decision in that case may
  resolve an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 22, 2015
           s1214
                                                                               Clerk